DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/26/2020, 8/17/2021 and 12/7/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33-40, 42-43 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim US PGPub. 2005/0029936. 	Regarding claim 33, Kim teaches a light emitting display device (fig. 1-2) [0028], comprising:  	a substrate (21, fig. 2) [0028] including a first pixel area (B; see examiner’s fig. 1) and a second pixel area (B’; see examiner’s fig. 1) that are adjacent to each other;  	a first stacked layer (layers 28-38, fig. 2; hereinafter called 28-38B) in the first pixel area (B), the first stacked layer (28-38) comprising a first electrode (28, fig. 2) [0032], a second electrode (37, fig. 2) [0032] on the first electrode (28), an intermediate layer (32-36, fig. 2) [0029] and [0038] between the first electrode (28) and the second electrode (37), and a conductive protection layer (38, fig. 2) [0030] on the second electrode (37);  	a second stacked layer (layers 28-38, fig. 2; hereinafter called 28-38B’) in the second pixel area (B’), the second stacked layer (28-38) comprising a first electrode (28, fig. 2) [0032], a second electrode (37, fig. 2) [0032] on the first electrode (28) of the second stacked layer (28-38B’), an intermediate layer (32-36, fig. 2) [0029] and [0038] between the first electrode (28) and the second electrode (37) of the second stacked layer (28-38B’), and a conductive protection layer (38, fig. 2) [0030] on the second electrode (37) of the second stacked layer (28-38B’); and  	a pixel defining layer (30, fig. 2) [0030] on the first electrodes (28) of the first (B) and second pixel areas (B’), wherein the pixel defining layer (30) includes:  	a first opening (hereinafter called 30B, fig. 2) overlapping the first electrode (28) of the first stacked layer (28-38B);  	a second opening (hereinafter called 30B’, fig. 2) overlapping the first electrode (28) of the second stacked layer (28-38B’); and  	a portion (30top, see examiner’s fig. 1) between the first opening (30B) and the second opening (30B’), the portion (30top) being configured to cover an edge of each of the first electrodes (28),  	wherein, in a cross-sectional view, an edge (see examiner’s fig. 1) of the intermediate layer (32-36) of the first stacked layer (28-38B) is closer to an edge (see examiner’s fig. 1) of the second electrode (37) of the first stacked layer (28-38B) than an edge (see examiner’s fig. 1) of the first electrode (28) of the first stacked layer (28-38B), and  	an edge (see examiner’s fig. 1) of the intermediate layer (32-36) of the second stacked layer (28-38B’) is closer to an edge (see examiner’s fig. 1) of the second electrode (37) of the second stacked layer (28-38B’) than an edge (see examiner’s fig. 1)  of the first electrode (28) of the second stacked layer (28-38B’) (Kim, fig. 2).
    PNG
    media_image1.png
    840
    1358
    media_image1.png
    Greyscale

                                           Examiner’s Fig. 1 	Regarding claim 34, Kim teaches the light emitting display device as claimed in claim 33, wherein the edge of each of the first electrodes (28) and the edge of each of the intermediate layers (32+36) are spaced from each other with the portion (30top) of the pixel defining layer (30) therebetween (Kim, fig. 2) 	Regarding claim 35, Kim teaches the light emitting display device as claimed in claim 34, wherein: the edge of each of the first electrodes (28) is under the portion (30top) of the pixel defining layer (30), and the edge of each of the intermediate layers (32-36) is above the portion (30top) of the pixel defining layer (30) (Kim, fig. 2). 	Regarding claim 36, Kim teaches the light emitting display device as claimed in claim 33, wherein: the intermediate layer (32-36) of the first stacked layer (28-38B) comprises an emission layer (34, fig. 2) [0029] and a sub-intermediate layer (32-33 and 35-36, fig. 2) [0038], the intermediate layer (34, fig. 2) [0029] of the second stacked layer (28-38B’) comprises an emission layer (34, fig. 2) [0029] and a sub-intermediate layer (32-33 and 35-36, fig. 2) [0038] (Kim, fig. 2). 	Regarding claim 37, Kim teaches the light emitting display device as claimed in claim 36, wherein: an edge of each of the emission layer (34) and the sub-intermediate layer (32-33 and 35-36) of the first stacked layer (28-38B) is spaced from the edge of the first electrode (28) of the first stacked layer (28-38B) by the portion (30top) of the pixel defining layer (30) in a cross-sectional view, and an edge of each of the emission layer (34) and the sub-intermediate layer (32-33 and 35-36) of the second stacked layer (28-38B’) is spaced from the edge of the first electrode (28) of the second stacked layer (28-38B’) by the portion (30top) of the pixel defining layer (30) in a cross-sectional view (Kim, fig. 2). 	Regarding claim 38, Kim teaches the light emitting display device as claimed in claim 37, wherein: each of the sub-intermediate layers (32-33 and 35-36) of the first stacked layer (28-38B) and the second stacked layer (28-38B’) comprises at least one selected from a hole injection layer, a hole transport layer, an electron injection layer, and an electron transport layer [0038] (Kim, fig. 2, [0038]). 	Regarding claim 39, Kim teaches the light emitting display device as claimed in claim 33, wherein: the conductive protection layer (38) of the first stacked layer (28-38B) directly contacts an upper surface of the second electrode(37) of the first stacked layer (28-38B), and the conductive protection layer (38) of the second stacked layer (28-38B’) directly contacts an upper surface of the second electrode (37) of the second stacked layer (28-38B’) (Kim, fig. 2). 	Regarding claim 40, Kim teaches the light emitting display device as claimed in claim 33, wherein: each of the second electrode (37) of the first stacked layer (28-38B) and the second electrode (37) of the second stacked layer (28-38B’) comprises at least one selected from magnesium (Mg) Mg-Ag, [0052]), silver (Ag), lithium (Li), sodium (Na), calcium (Ca),and strontium (Sr) (Kim, [0052]). 	Regarding claim 42, Kim teaches the light emitting display device as claimed in claim 33, wherein: each of the conductive protection layer (38) of the first stacked layer (28-38B) and the conductive protection layer (38) of the second stacked layer (28-38B’) comprises at least one selected from indium tin oxide (ITO)[0052], indium zinc oxide (IZO), tungsten Oxide (WOx), and molybdenum oxide (MoOx) (Kim, [0052]). 	Regarding claim 43, Kim teaches the light emitting display device as claimed in claim 33, wherein: the second electrode (37) of the first stacked layer (28-38B) and the second electrode (37) of the second stacked layer (28-38B’) are spaced from each other, and the conductive protection layer (38) of the first stacked layer (28-38B) and the conductive protection layer (38) of the second stacked layer (28-38B’) are spaced from each other (Kim, fig. 2). 	Regarding claim 47, Kim teaches the light emitting display device as claimed in claim 33, wherein: a thickness (see fig. 2) of the conductive protection layer (38) of the first stacked layer (28-38B) is greater (see fig. 2) than that of the second electrode (37) of the first stacked layer (28-38B), and a thickness (see fig. 2) of the conductive protection layer (38) of the second stacked layer (28-38B’) is greater than that of the second electrode (37) of the second stacked layer (28-38B’) (Kim, fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Kim US PGPub. 2005/0029936 as applied to claim 33 above, and further in view of Cho et al. KR Pub. 2013/0065222A. 	Regarding claim 41, Kim teaches the light emitting display device as claimed in claim 33, wherein: each of the second electrode (37) of the first stacked layer (28-38B) and the second electrode (37) of the second stacked layer (28-38B’) comprises a silver-magnesium alloy (Mg-Ag, [0052]) but fail to teach the silver-magnesium alloy having a greater content of silver than a content of magnesium. 	However, Cho teaches a light emitting diode [Abs] comprising a second electrode (140) [Abs] wherein the second electrode (140) includes a silver-magnesium alloy [Abs] having a greater content of silver than a content of magnesium (Cho et al., [Abs]).  	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the material of the second electrode of Kim with the material of the second electrode of Cho because an Mg-Ag alloy with greater Ag is very well-known in the art and such process/material is art recognized and suitable for the intended purpose to prevent decrease in transmittance due to optical effect thereby improving the efficiency of the OLED (Cho et al., [0064]) (see also MPEP 2144.07).	Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US PGPub. 2005/0029936 as applied to claim 43 above, and further in view of Cok US PGPub. 2009/0184636. 	Regarding claim 44, Kim does not teach the light emitting display device as claimed in claim 43, further comprising a connection electrode layer on the conductive protection layer (38) of the first stacked layer (28-38B) and the conductive protection layer (38) of the second stacked layer (28-38B’). 	However, Cok teaches a light emitting display device (fig. 5C) comprising a connection electrode layer (19, fig. 5C) [0029] on the conductive protection layer (17, fig. 5C) [0028] of the first stacked layer (12-17, fig. 5C) and the conductive protection (17) layer (38) of the second stacked layer (12-17 of the adjacent stack, fig. 5C) (Cok, fig. 5C). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the device of Kim by adding the connection electrode layer on the conductive protection layer as taught by Cok in order to provide optical absorption reduction to reduce absorption of light in the conductive layer (Cok, [0029]). 	Regarding claim 45, Kim in view of Cok teaches the light emitting display device as claimed in claim 44, wherein the connection electrode layer (19) directly contacts an upper surface of the conductive protection layer (17) of the first stacked layer (12-17) and an upper surface of the conductive protection layer (17) of the second stacked layer (12-17 of the adjacent stack, fig. 5C) (Cok, fig. 5C). 	                                    Allowable Subject Matter
Claims 46 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and a terminal disclaimer included in the reply.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a light emitting display device wherein “a first distance between the first electrode of the first stacked layer and the second electrode of the first stacked layer is different from a second distance between the first electrode of the second stacked layer and the second electrode of the second stacked layer” as recited in claim 46; and 	a light emitting display device wherein “a thickness of the conductive protection layer of the first stacked layer is different from that of the conductive protection layer of the second stacked layer” as recited in claim 48.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33, 36, 37, 40-42 and 44-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-10, 13-14 and 16 of U.S. Patent No. 10,847,745.  	Although the claims at issue are not identical, they are not patentably distinct from each other because claim 33 of the instant application is generally broader than claim 1 of patent no. 10,847,745 except for the limitation “wherein, in a cross-sectional view, -3-Application No.: To Be Determined Amdt date October 26, 2020 an edge of the intermediate layer of the first stacked layer is closer to an edge of the second electrode of the first stacked layer than an edge of the first electrode of the first stacked layer, and an edge of the intermediate layer of the second stacked layer is closer to an edge of the second electrode of the second stacked layer than an edge of the first electrode of the second stacked layer.”  	However, the limitation “wherein, in a cross-sectional view,-3-Application No.: To Be Determined Amdt date October 26, 2020an edge of the intermediate layer of the first stacked layer is closer to an edge of the second electrode of the first stacked layer than an edge of the first electrode of the first stacked layer, and an edge of the intermediate layer of the second stacked layer is closer to an edge of the second electrode of the second stacked layer than an edge of the first electrode of the second stacked layer” would be obvious to one of ordinary skill in the art because if the edge of-2- 110983145.2Appin No. 16/445,979Amdt date June 19, 2020Reply to Office action of March 19, 2020each of the second electrodes and an edge of each of the intermediate layers are located over an upper surface of the portion, as recited in claim 33 of patent no. 10,847,745, then that means that the edge of the intermediate layer are closer to an edge of the second electrode than the first electrode which is under the upper surface of the portion. 	
See Table 1 below for comparison of the claims.

      Instant application (17/080701)
           Patent No. 10,847,745
33. A light emitting display device, comprising: 
a substrate including a first pixel area and a second pixel area that are adjacent to each other; 
a first stacked layer in the first pixel area, the first stacked layer comprising a first electrode, a second electrode on the first electrode, an intermediate layer between the first electrode and the second electrode, and a conductive protection layer on the second electrode; 
a second stacked layer in the second pixel area, the second stacked layer comprising a first electrode, a second electrode on the first electrode of the second stacked layer, an intermediate layer between the first electrode and the second electrode of the second stacked layer, and a conductive protection layer on the second electrode of the second stacked layer; and 


a pixel defining layer on the first electrodes of the first and second pixel areas, wherein the pixel defining layer includes: a first opening overlapping the first electrode of the first stacked layer; a second opening overlapping the first electrode of the second stacked layer; and a portion between the first opening and the second opening, the portion being configured to cover an edge of each of the first electrodes, wherein, in a cross-sectional view, -3-Application No.: To Be Determined Amdt date October 26, 2020 an edge of the intermediate layer of the first stacked layer is closer to an edge of the second electrode of the first stacked layer than an edge of the first electrode of the first stacked layer, and an edge of the intermediate layer of the second stacked layer is closer to an edge of the second electrode of the second stacked layer than an edge of the first electrode of the second stacked layer.
1. A light emitting display device, comprising: 
a substrate including a first pixel area and a second pixel area which are adjacent to each other; 
a first stacked layer in the first pixel area, the first stacked layer including a first electrode, an intermediate layer, a second electrode, and a conductive protection layer which are sequentially stacked; 

a second stacked layer in the second pixel area, the second stacked layer including a first electrode, an intermediate layer, a second electrode, and a conductive protection layer which are sequentially stacked, the conductive protection layer of the second stacked layer is spaced apart from the conductive protection layer of the first stacked layer 
a pixel defining layer on the first electrodes of the first and second pixel areas, wherein the pixel defining layer includes: a first opening overlapping the first electrode of the first stacked layer; a second opening overlapping the first electrode of the second stacked layer; and a portion between the first opening and the second opening, the portion being configured to cover an edge of each of the first electrodes, 

wherein an edge of-2- 110983145.2Appin No. 16/445,979 Amdt date June 19, 2020Reply to Office action of March 19, 2020each of the second electrodes and an edge of each of the intermediate layers are located over an upper surface of the portion.
36. The light emitting display device as claimed in claim 33, wherein: the intermediate layer of the first stacked layer comprises an emission layer and a sub-intermediate layer, the intermediate layer of the second stacked layer comprises an emission layer and a sub-intermediate layer.
7. (Previously Presented) The light emitting display device as claimed in claim 33, wherein the first stacked layer further includes a first sub-intermediate layer between the first electrode and the intermediate layer.9. (Previously Presented) The light emitting display device as claimed in claim 33, wherein the first stacked layer further includes a second sub-intermediate layer between the intermediate layer and the second electrode.
38. The light emitting display device as claimed in claim 37, wherein: each of the sub-intermediate layers of the first stacked layer and the second stacked layer comprises at least one selected from a hole injection layer, a hole transport layer, an electron injection layer, and an electron transport layer.
8. (Previously Presented) The light emitting display device as claimed in claim 39, wherein the first sub-intermediate layer of the first stacked layer includes at least one of a hole injection layer or a hole transport layer.10. (Previously Presented) The light emitting display device as claimed in claim 33, wherein the second stacked layer further includes a first sub-intermediate layer between the first electrode and the intermediate layer, and wherein a first sub-intermediate layer of the second stacked layer includes at least one of a hole injection layer or a hole transport layer.
40. The light emitting display device as claimed in claim 33, wherein: each of the second electrode of the first stacked layer and the second electrode of the second stacked layer comprises at least one selected from magnesium (Mg), silver (Ag), lithium (Li), sodium (Na), calcium (Ca),and strontium (Sr).
13. (Previously Presented) The light emitting display device as claimed in claim 33, wherein the second electrodes comprise at least one selected from magnesium (Mg), silver (Ag), lithium (Li), sodium (Na), calcium (Ca),and strontium (Sr).
41. The light emitting display device as claimed in claim 33, wherein: each of the second electrode of the first stacked layer and the second electrode of the second stacked layer comprises a silver-magnesium alloy having a greater content of silver than a content of magnesium.
14. (Previously Presented) The light emitting display device as claimed in claim 46 wherein the second electrodes comprise a silver-magnesium alloy having a greater content of silver than a content of magnesium.
42. The light emitting display device as claimed in claim 33, wherein: each of the conductive protection layer of the first stacked layer and the conductive protection layer of the second stacked layer comprises at least one selected from indium tin oxide (ITO), indium zinc oxide (IZO), tungsten Oxide (WOx), and molybdenum oxide (MoOx).
16. (Previously Presented) The light emitting display device as claimed in claim 48, wherein the conductive protection layers includes at least one selected from indium tin oxide (ITO), indium zinc oxide (IZO), tungsten Oxide (WOx), and molybdenum oxide (MoOx).
44. The light emitting display device as claimed in claim 43, further comprising a connection electrode layer on the conductive protection layer of the first stacked layer and the conductive protection layer of the second stacked layer.
4. (Previously Presented) The light emitting display device as claimed in claim 35 wherein the conductive protection layer of the first stacked layer directly contacts each of the connection electrode layer and the second electrode of the first stacked layer, and wherein the conductive protection layer of the second stacked layer directly contacts each of the connection electrode layer and the second electrode of the second stacked layer.

	
45. The light emitting display device as claimed in claim 44, wherein the connection electrode layer directly contacts an upper surface of the conductive protection layer of the first stacked layer and an upper surface of the conductive protection layer of the second stacked layer.
4. (Previously Presented) The light emitting display device as claimed in claim 35 wherein the conductive protection layer of the first stacked layer directly contacts each of the connection electrode layer and the second electrode of the first stacked layer, and wherein the conductive protection layer of the second stacked layer directly contacts each of the connection electrode layer and the second electrode of the second stacked layer.

	
46. The light emitting display device as claimed in claim 33, wherein a first distance between the first electrode of the first stacked layer and the second electrode of the first stacked layer is different from a second distance between the first electrode of the second stacked layer and the second electrode of the second stacked layer.
5. (Previously Presented) The light emitting display device as claimed in claim 33, wherein a first distance between the first electrode of the first stacked layer and the second electrode of the first stacked layer is different from a second distance between the first electrode of the second stacked layer and the second electrode of the second stacked layer.
47. The light emitting display device as claimed in claim 33, wherein: a thickness of the conductive protection layer of the first stacked layer is greater than that of the second electrode of the first stacked layer, and a thickness of the conductive protection layer of the second stacked layer is greater than that of the second electrode of the second stacked layer.48. The light emitting display device as claimed in claim 33, wherein a thickness of the conductive protection layer of the first stacked layer is different from that of the conductive protection layer of the second stacked layer.
18. A light emitting display device, comprising: a substrate including a first pixel area and a second pixel area which are adjacent to each other; a first stacked layer in the first pixel area, the first stacked layer including a first electrode, an intermediate layer, a second electrode, and a conductive protection layer which are sequentially stacked; a second stacked layer in the second pixel area, the second stacked layer including a first electrode, an intermediate layer, a second electrode, and a conductive protection layer which are sequentially stacked, the conductive protection layer of the second stacked layer is spaced apart from the conductive protection layer of the first stacked layer and has a thickness greater than that of the second electrode of the second stacked layer; and a pixel defining layer on the first electrodes of the first and second pixel areas, wherein the pixel defining layer includes: -5- 110983145.2Appin No. 16/445,979 Amdt date June 19, 2020 Reply to Office action of March 19, 2020 a first opening overlapping the first electrode of the first stacked laver; a second opening overlapping the first electrode of the second stacked layer; and a portion between the first opening and the second opening, the portion being configured to cover an edge of each of the first electrodes, wherein an edge of each of the second electrodes is located over an upper surface of the portion wherein a first thickness of the conductive protection layer of the first stacked layer is different than the thickness of the conductive protection layer of the second stacked layer.

                                          Table 1

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892